of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b4 ------------- conex-114239-08 number info release date uil 139b the honorable david obey u s house of representatives washington dc attention ----------------------------------- dear mr obey i am responding to your letter dated date on behalf of your constituent ---- -------------------- ------------------ asked whether amounts received from his retirement program are excludible from income under sec_139b of the internal_revenue_code sec_139b applies to members of a qualified volunteer emergency response organization that provides firefighting or emergency medical services it allows them to exclude from income during tax years through certain state and local reductions or rebates of taxes certain state and local_government payments received for emergency response services performed during the year are also excludible the law limits the excludible amount of these payments to dollar_figure for each month during which the member performs emergency response services that year payments received from a retirement program are for services performed in prior years these payments are neither reductions or rebates of state and local_taxes nor amounts received for emergency response services performed during the year therefore amounts received from a retirement program do not qualify for the exclusion from income under sec_139b i hope this information is helpful please contact me at -------------------- or ------------------- -------- of my office at -------------------- if we can be of further assistance sincerely george j blaine associate chief_counsel income_tax and accounting
